Citation Nr: 1737607	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  09-03 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for uterine fibroids, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for hypertension, and if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service from June 1972 to April 1976, and she served in the Air National Guard from January 1978 to November 1980 and from September 1983 to September 2003, which included periods of active duty for training as well as inactive duty for training.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office.  The Board previously denied these issues  in November 2014.  In July 2016 these issues were subject to a Joint Motion for Remand from the United States Court of Appeals for Veterans Claims (Court).  They have returned to the Board for review.

In December 2010 the Veteran testified before the undersigned Veterans Law Judge via videoconference.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Preliminarily, the Board notes that there are some documents that are not presently associated with the paper claims file.  These include: the December 2005 notice of disagreement, the August 1976 VA examination for the Veteran's anemia, the December 2010 videoconference hearing transcript, the May 2007 request to reopen the claim, the October 2007 notice of disagreement, a July 15, 2005 statement from a Dr. H. Bellamy, a July 12, 2005 statement from Dr. K. Johnson, a May 7, 2007 statement from Dr. V. Spencer, a May 10, 2007 statement from Dr. J. Bertelson, and a May 7, 2007, statement from Dr. M. McCoy.  The Board finds that these documents are necessary to make a determination of these claims on the merits.  Therefore on remand the AOJ should attempt to associate these missing items with the claims file.  

If possible, the Veteran herself should submit copies of any of the records cited above (these records may be part of the Court record). 

Additionally, the Board notes that the Veteran has not undergone VA examination in connection with her claim for uterine fibroids.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain disease manifesting that an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  It is notable that the third prong which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  

In this case, the Veteran has carried a diagnosis of a fibroid condition, and it is evident from the record that she had irregular vaginal bleeding during service.  Although there is no specific indication that the disability may be associated with the Veteran's service, there is evidence that the Veteran had a diagnosis of anemia due to a history of heavy menstrual bleeding during service.  The Board finds that the continuity of heavy menstrual bleeding since separation from service indicates that that the Veteran has symptoms of uterine fibroids associated with her service, which satisfies the third McLendon element.  Given these facts, the Board finds that remand is necessary to obtain a VA examination to determine the etiology of the Veteran's uterine fibroids.  McLendon, 20 Vet. App. at 83.  

As it pertains to the issue of entitlement to service connection for hypertension, the Veteran has claimed that her hypertension is secondary to her uterine fibroids.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, this issue should also be remanded to the AOJ pending adjudication of the other issue on appeal.

The Veteran should be provided an opportunity submit any updated treatment notes from any private treatment providers, and any additional VA treatment records should also be associated with the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran.  With the Veteran's assistance, obtain any updated private treatment records for the Veteran's uterine fibroids and hypertension.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and her representative should be so notified in writing.  

2.  Obtain the missing documents that have not been associated with the claims file, to include:

a) the December 2005 notice of disagreement; 

b) the August 1976 VA examination for the Veteran's anemia; 

c) the December 2010 videoconference hearing transcript; 

d) the May 2007 request to reopen the claim;

e) the October 2007 notice of disagreement;

f) a July 15, 2005 statement from a Dr. H. Bellamy;

g) a July 12, 2005 statement from Dr. K. Johnson;

h) a May 7, 2007 statement from Dr. V. Spencer; 

i) a May 10, 2007 statement from Dr. J. Bertelson, and 

j) a May 7, 2007, statement from Dr. M. McCoy.

3.  After all development has been completed, schedule the Veteran for a VA examination to determine the current nature and etiology of her uterine fibroids disability.  The Veteran's claims file, to include a copy of this remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, VA treatment records and examination report, and with consideration of the Veteran's lay statements regarding her symptoms and their onset (to include the symptoms of heavy menstrual bleeding since separation from service), the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that her uterine fibroids disability began in service, was caused by service, or is otherwise related to service.  

A complete rationale should be provided for any opinion or conclusion expressed.


4.  Thereafter, re-adjudicate the claims on appeal.  If the benefits sought on appeal remain denied, issue the Veteran and her representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




